Order filed December 2, 2021




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-20-00713-CV
                                        ____________

            HENRY TOWNSEND AND GOLDIE SMITH, Appellants

                                               V.

               ATLAS 13 NORTHWEST MEDICAL, LP, Appellee


                        On Appeal from the 61st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2016-35237

                                          ORDER

       This is an appeal from a dismissal for want of prosecution signed July 8, 2020.
The clerk’s record was filed October 30, 2020.

       Our review has determined that relevant items have been omitted from the
clerk's record.1 See Tex. R. App. P. 34.5(c). The record does not contain a motion

1
  It is unclear from the record whether appellants requested any of these items to be included in
the court record pursuant to Texas Rule of Civil Procedure 34.5(b).
for default judgment filed September 24, 2018, an interlocutory default judgment
signed October 12, 2018, and a notice of intent to dismiss entered April 13, 2020.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 23, 2021 containing the above-listed items.

      If any of those omitted items are not part of the case file, the district clerk is
directed to file as part of the supplemental clerk’s record a certified statement that
the omitted item is not a part of the case file.

                                         PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.